Citation Nr: 1019418	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis.

2.  Entitlement to service connection for hypertension 
secondary to service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).

Additional evidence was received by the RO after issuance of 
the January 2007 Statement of the Case.  This evidence is 
redundant of prior evidence showing hypertension and does not 
address service connection for hypertension on a direct 
basis.  Therefore, referral to the RO for consideration in 
the first instance is not warranted.  38 C.F.R. § 19.37.

The Board is aware that there is a potential for a change in 
regulations regarding hypertension and exposure to certain 
herbicides.  If such change is implemented, the appellant is 
invited to file a new claim.

The issue of service connection for hypertension secondary to 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not manifested in service or within the 
initial post separation year, and is not attributable to 
service.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2005 essentially complied with statutory notice 
requirements as outlined above with regard to the claim for 
service connection on a secondary basis-the theory of 
aggravation of a non-service connected disability by a 
service-connected disability.  However, this letter did not 
include the requirements for service connection on a direct 
basis.  In this regard, preadjudicatory notice as required by 
VCAA was not provided by separate letter-but rather the 
provisions of 38 C.F.R. §§ 3.159 and 3.303, etal, were 
included the Statement of the Case dated January 2007.  This 
is error.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, with respect to the notice of the requirements for 
service connection on a direct basis, the Board finds that 
the failure to provide such notice by a separate letter prior 
to the initial adverse adjudication was harmless error 
because the appellant was not deprived of information needed 
to substantiate his claim on this basis.  The January 2007 
Statement of the Case included the provisions of 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, and 3.310, which 
included notice of the types information or evidence that may 
be submitted to support the claim and the legal requirements 
for establishing entitlement to the benefit sought.  
Moreover, the record makes clear that the appellant's theory 
of entitlement is based on secondary service connection-
aggravation of nonservice-connected disability by service-
connected PTSD-and as such he is not prejudiced in with 
regard the adjudication of the claim on a direct basis.  The 
Board concludes that the very purpose of the VCAA notice has 
not been frustrated by the error here.

Also, with regard to the disability rating and effective date 
elements of his claim, the Board observes that VA notified 
the appellant of these elements after the initial adverse 
adjudication.  However, the timing error is harmless.  The 
appellant was notified by letter dated March 2006 of the 
disability rating and effective date elements of the claim, 
and the claim was readjudicated in January 2007.  VA issued a 
Supplemental Statement of the Case dated the January 2007 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  Again, he was not deprived of the information required 
to establish a disability rating or effective date-and such 
matters are essentially moot since service connection on a 
direct basis is denied, as discussed below.

The Board observes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  Neither the appellant nor his representative 
has asserted any prejudice to the appellant in the notice 
errors indicated above.  Because the record shows that the 
appellant seeks to pursue his claim on a secondary basis and 
because the theory of direct service connection has no merit 
as explained below, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private medical records.  VA afforded the 
appellant an opportunity to appear for a hearing.  The record 
shows that he failed to report for a hearing scheduled for 
July 2009 without report of good cause-the appellant had an 
informal conference with a Decision Review Officer at the RO.

In this case, a VA examination for hypertension has not been 
conducted.  While in some circumstances VA's duty to assist 
requires that VA provide the claimant an examination, this is 
not required here.  Because the Board accepts that the 
appellant has hypertension and there is no indication that 
hypertension was first manifested in service or during the 
initial post separation year, VA examination is not 
warranted.
Finally, the Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
hypertension is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular disease including hypertension shall be 
considered to have been incurred in or aggravated by service 
although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Facts

Service pre-induction examination dated October 1965 reflects 
a blood pressure reading for 120/72.  Clinical evaluation of 
the heart and vascular system was normal.  On the medical 
history portion of that examination, the appellant denied 
high or low blood pressure.

Service treatment records show that, at service separation 
examination in July 1968, blood pressure was 110/70.  
Clinical evaluation of the heart and vascular system was 
normal.  On the medical history portion of that examination, 
the appellant denied high or low blood pressure.

Post service treatment records dated since 1995 reflect an 
assessment of hypertension.  The appellant reports 
hypertension attributable to service-connected PTSD.

Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  Competent medical or lay 
evidence has not been presented showing the onset of 
hypertension in service, or within the initial post 
separation year.  Hypertension is first shown more than 20 
years after service discharge.  Moreover, competent evidence 
has not been presented showing that hypertension is 
attributable to the appellant's period of service.  The Board 
notes that the appellant has not asserted hypertension had 
its onset in service or the initial post separation year.  He 
has provided no lay evidence in support of this theory of 
entitlement.  His theory of entitlement based on aggravation 
requires further development and is not affected by the 
Board's consideration of the claim of a direct basis.  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

Service connection for hypertension on a direct basis is 
denied.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service- connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that 
a nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity 
of the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The amendment is to be applied prospectively as it is more 
restrictive; it is not for application in the present claim 
because it was filed in April 2005.

In this case, the appellant has provided VA a medical 
statement from a VA examiner indicating a relationship 
between hypertension and service-connected PTSD.  
Specifically, a letter dated May 2005 from Dr. Bergsman 
reflects as follows: "[redacted] suffers from PTSD with 
poor, non-restorative sleep and nightmares.  This definitely 
exacerbates his blood pressure and at least as likely as not 
can cause his hypertension."  In an addendum to this letter 
dated November 2007, the physician wrote: "Veteran's 
hypertension was diagnosed prior to his diagnosis of PTSD, 
but he has suffered from PTSD, per MHS, since discharge from 
the military.  PTSD exacerbates and aggravates hypertension 
and blood pressure control."

While the appellant has provided VA with a favorable medical 
opinion, the Board observes that the medical opinion lacks a 
medical rationale.  Therefore, remand for a VA medical 
opinion as to whether the appellant has hypertension 
secondary to service-connected PTSD is warranted.  This 
medical opinion must include a discussion and opinion on the 
theory of aggravation of nonservice-connected hypertension by 
service-connected PTSD supported by a clear medical 
rationale.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be 
obtained to ascertain whether the 
appellant has hypertension secondary to 
service-connected PTSD.  The claims folder 
should be available for review.  The 
examiner should indicate whether 
hypertension was either caused or 
aggravated by a service- connected PTSD.  
The examiner should comment on the May and 
November 2007 medical opinion of Dr. 
Bergsman.  A complete rationale for all 
opinions is required.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a SSOC and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


